March 12, 1912. The opinion of the Court was delivered by
This is an appeal from a decree of Judge Shipp confirming in a short order the report of H.L. O'Bannon, Esq., master for Barnwell county, made in the above case. The report of master should be printed in the case.
For the reasons set out by the master in his able report we think there was no error in Judge Shipp's decree confirming the same, and adopt it as the decree and judgment of the Court, under the authorities quoted in said report and his conclusions.
The judgment of the Circuit Court is affirmed.